84821: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29947: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84821


Short Caption:BREKHUS VS. MANTLE (BALLOT ISSUE)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2200560Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJennifer BrekhusLuke A. BusbyJohn L. Marshall


RespondentWilliam Mantle
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


06/06/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


06/06/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-17902




06/06/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-17904




06/09/2022MotionFiled Respondent's Motion to Require Appeal Bond. (SC)Y22-18365




06/09/2022Filing FeeFiling Fee Paid. $250.00 from Great Basin.  Check no. 000134753. (SC)


06/13/2022Filing FeeFiling Fee due for Cross-Appeal. (SC)


06/13/2022Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)22-18698




06/13/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (Cross-Appeal) (SC)22-18700




06/13/2022Filing FeeFiling Fee Paid. $250.00 from Luke Busby.  E-Payment Ref no. 22061318585215. (Cross-Appeal) (SC)


06/13/2022Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)22-18772




06/17/2022Record on Appeal DocumentsFiled Record on Appeal, Vol. 1. (SC)22-19336




06/17/2022Record on Appeal DocumentsFiled Record on Appeal, Vol. 2. (SC)22-19337




06/17/2022Record on Appeal DocumentsFiled Record on Appeal, Vol. 3. (SC)22-19338




06/17/2022Record on Appeal DocumentsFiled Record on Appeal, Vol. 4. (SC)22-19339




06/17/2022Record on Appeal DocumentsFiled Record on Appeal, Vol. 5. (SC)22-19340




06/27/2022Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC)22-20263




06/29/2022MotionFiled Appellant/Cross-Respondent's Proper Person Motion Requesting Extension of Time to File Transcript Request. (SC)22-20577




06/30/2022Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)22-20697




06/30/2022Order/ProceduralFiled Order Granting Motion and to File Document.  The clerk shall file the transcript request form received on June 29, 2022.  Respondent/cross-appellant shall have 7 days from the date of this order to file and serve a transcript request form or certificate of no transcript request.  (SC)22-20714




06/30/2022Transcript RequestFiled Proper Person Appellant's Request for Transcript of Proceedings.  (SC)22-20719




07/05/2022Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request. (SC)22-21091




07/25/2022MotionFiled Respondent/Cross-Appellant's Motion to Dismiss Appeal. (SC)22-23290




07/29/2022MotionFiled Appellant/Cross-Respondent's Proper Person Response to Motion to Dismiss Appeal as Moot. (SC)22-23929




07/29/2022MotionFiled Respondent/Cross-Appellant's Reply to Response to Motion to Dismiss Appeal as Moot. (SC)22-23938




08/11/2022TranscriptFiled Notice from Court Reporter. Julie Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 4/20/22. (SC)22-25256




08/17/2022Notice/IncomingFiled Certificate of Service  for 4/20/22 Transcript. (SC)22-25713




08/30/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-27157




09/19/2022Order/ProceduralFiled Order Dismissing Appeal and Dismissing Cross-Appeal in Part.  Mantle's appeal is moot, and the motion to dismiss is granted.  Brekhus's cross-appeal is dismissed in part.  Brekhus's challenge to the denial of her request for fees and costs shall remain, and the clerk of this court shall amend the caption on this appeal consistent with the caption on this order.  Brekhus shall have 30 days from the date of this order to file and serve an opening brief and appendix.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).   (SC)22-29300




09/22/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-29814




09/23/2022Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-29947





Combined Case View